Citation Nr: 1521835	
Decision Date: 05/21/15    Archive Date: 06/01/15

DOCKET NO.  13-06 468	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to a rating in excess of 50 percent prior to March 4, 2014 and in excess of 70 percent from March 4, 2014 for posttraumatic stress disorder (PTSD).

2.  Entitlement to a rating in excess of 10 percent for hypertension.


REPRESENTATION

Appellant represented by:  John March, Agent


ATTORNEY FOR THE BOARD

J. Henriquez, Counsel




INTRODUCTION

The Veteran served on active duty from March 1987 to July 1993.  Thereafter, the Veteran served in the Georgia Army National Guard with various periods of active duty for training (ACDUTRA) to include from June 12, 2004 to June 26, 2004.

These matters come to the Board of Veterans' Appeals (Board) on appeal from a January 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia which confirmed and continued a 30 percent evaluation for PTSD and noncompensable evaluation for hypertension.

By a December 2012 Decision Review Officer Decision, the rating for PTSD was increased to 50 percent and the rating for hypertension was increased to 10 percent, both effective May 18, 2011, the date of the Veteran's increased rating claims.

By an October 2014 rating decision, the RO increased the rating for PTSD to 70 percent, effective March 4, 2014.  


FINDINGS OF FACT

1.  Prior to March 4, 2014, the competent evidence reflects that the Veteran's PTSD symptoms caused occupational and social impairment with reduced reliability and productivity, but not with deficiencies in most areas.

2.  From March 4, 2014, the Veteran's PTSD has not been manifested by symptoms analogous to total occupational and social impairment.  

3.  The Veteran's hypertension is not manifested by diastolic pressure predominantly 110 or more or systolic pressure predominantly 200 or more.





CONCLUSIONS OF LAW

1.   The criteria for a rating in excess of 50 percent for PTSD prior to March 4, 2014 have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2014).

2.  The criteria for a rating in excess of 70 percent for PTSD from March 4, 2014 have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2014).

3.   The criteria for a rating in excess of 10 percent for hypertension have not been met.  38 U.S.C.A. §§ 1155 (West 2014); 38 C.F.R. § 4.7, Diagnostic Code 7101 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In an August 2011 letter, the RO satisfied its duty to notify the Veteran under 38 U.S.C.A. § 5103(a) (West 2014) and 38 C.F.R. § 3.159(b) (2014).  The RO notified the Veteran of: information and evidence necessary to substantiate the claims; information and evidence that VA would seek to provide; and information and evidence that he was expected to provide.  The Veteran was informed of the process by which initial disability ratings and effective dates are assigned, as required by Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

VA fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate the claims, and as warranted by law, affording VA examinations.  There is no evidence that additional records have yet to be requested, or that additional examinations for these issues are in order. 

Accordingly, the Board will address the merits of the Veteran's claims.




LAW AND ANALYSIS

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  38 C.F.R. § 4.7. 

VA has a duty to consider the possibility of assigning staged ratings in all claims for increase.  See Hart v. Mansfield, 21 Vet. App. 505 (2007) (VA's determination of the 'present level' of a disability may result in a conclusion that the disability has undergone varying and distinct levels of severity throughout the entire time period the rating claim has been pending).

The primary concern in a claim for an increased evaluation for a service-connected disability is the present level of disability.  Although the overall history of the disability is to be considered, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994). 

PTSD

The Veteran's PTSD has been rated as 50 percent disabling prior to March 4, 2014.  The RO increased the disability rating to 70 percent effective the date of a March 4, 2014 VA mental health treatment record when it was determined entitlement arose.

The Veteran's PTSD is evaluated under the provisions of 38 C.F.R. § 4.130, Diagnostic Code 9411.  Ratings are assigned according to the manifestation of particular symptoms.  However, the use of the term "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002). 

A 50 percent evaluation is warranted for PTSD when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411.

A 70 percent evaluation is warranted where there is objective evidence demonstrating occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to suicidal ideation; obsessional rituals which interfere with routine activities, speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, or effectively; impaired impulse control, such as unprovoked irritability with periods of violence; spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances, including work or a work-like setting; and the inability to establish and maintain effective relationships. 

A maximum 100 percent evaluation is for application when there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.  Id.

The Board notes that the evidence considered in determining the level of impairment under 38 C.F.R. § 4.130 is not restricted to the symptoms provided in the diagnostic code. Instead, the VA must consider all symptoms of a claimant's condition that affect the level of occupational and social impairment, including (if applicable) those identified in the DSM-IV (American Psychiatric Association: Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994)).  See Mauerhan, 16 Vet. App. 436.  Within the DSM-IV, Global Assessment Functioning (GAF) scores are a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996).  While not determinative, a GAF score is highly probative as it relates directly to the Veteran's level of impairment of social and industrial adaptability, as contemplated by the rating criteria for mental disorders. See Massey v. Brown, 7 Vet. App. 204, 207 (1994).

According to DSM-IV, a GAF score of 31 to 40 indicates some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood, (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up younger children, is defiant at home, and is failing at school).  A GAF score of 41 to 50 indicates serious symptoms (e.g. suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  A GAF score between 51 and 60 indicates that the Veteran has "moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers)."  GAF scores ranging between 61 and 70 reflect "some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships."  A GAF score of 71 to 80 indicates, if symptoms are present, they are transient and expectable reactions to psychosocial stressors (e.g., difficulty concentrating after family argument); no more than slight impairment in social, occupational, or school functioning (e.g., temporarily falling behind in schoolwork).  See DSM-IV.

On VA (QTC) examination in September 2011, the Veteran described his current difficulties as trouble holding conversations, irritability, difficulty driving, divorce, anger with his children, and difficulties with previous co-workers.  He felt that the severity of his symptoms were severe.  He also reported that he sometimes will hear voices with people calling his name.  He did not indicate a history of suicide attempts.  

On mental status examination, the Veteran's orientation was within normal limits.  His appearance and hygiene were appropriate.  His behavior was appropriate.  He maintained good eye contact.  His affect and mood were normal.  Communication was within normal limits.  Speech was within normal limits.  He showed impaired attention and/or focus.  He mentioned that he tended to have trouble completing tasks and projects without losing focus.  Panic attacks were present and occurred more than once per week.  He was no suspicious.  Delusional history was present intermittently, including hearing voices when it was really quiet at home.  At the time of the examination, no delusion was observed.  There was no report of history of hallucinations.  Obsessive-compulsive behavior was absent.  Thought processes were appropriate.  He was able to understand directions.  He did not have slowness of thought nor did he appear confused.  His judgment was not impaired.  Abstract thinking was normal.  Memory was within normal limits.  Suicidal ideation was absent.  Homicidal ideation was absent.  There were behavioral, cognitive, social, affective or somatic symptoms attributed to PTSD and were described as difficulties sleeping, self medication, nightmares, flashbacks and social isolation.  A GAF score of 47 was assigned.  

The examiner felt that currently, the Veteran had difficulty establishing and maintaining effective work/school and social relationships because he reported past difficulties in getting along with co-workers.  He also had difficulty maintaining effective family role functioning because he had difficulties with his relationships with his children.    

A March 04, 2014 VA mental health emergency department note reveals that the Veteran admitted himself due to worsening depression, suicidal ideation and alcohol use.  He also endorsed feelings of hopelessness, low energy level, poor concentration and insomnia.  He also complained of auditory hallucinations and paranoia.  Mental status examination revealed that he was calm, cooperative and fidgety.  His speech had a normal rate and volume.  He displayed a depressed mood.   His affect was congruent, appropriate and tearful at times, and restricted.  His thought process was linear, goal-directed and organized.  He displayed paranoia.  There were no delusions of reference or grandiosity.  He reported suicidal ideation and assaultive ideations.  He did not have any homicidal ideations.  He reported auditory hallucinations but no visual hallucinations.  His impulse control was poor.  His insight was poor.  His cognition was intact.  He was alert and oriented times three.  His judgment was fair.   

A May 2014 VA mental health treatment record revealed that the Veteran was appropriately groomed and dressed.  His attention, concentration and memory were within normal limits.  He was oriented times four.  His behavior was appropriate and cooperative.  His speech was appropriate in volume and rate.  He had good eye contact.  Psychomotor activity was within normal limits.  His posture and gait were within normal limits.  His mood was euthymic.  His affect was congruent.  His thought processes were linear and goal-directed.  He did not report any auditory or visual delusions.  He did not report any suicidal or homicidal ideation.  His judgement and insight were fair.  

An April 2014 VA mental health treatment record revealed that the Veteran was alert and attentive.  He was oriented to time, location and situation.  He was cooperative and reasonable.  He is speech was of a normal rate and rhythm.  His affect was blunted/restricted/constricted and he was tearful.  Auditory hallucinations were at baseline for patient.  Thought process was normal and coherent.  There was no unusual thought content.  There was no suicidal or violent ideation.  His insight was limited.  His judgement was good.  His cognition was mildly impaired.  His memory and concentration were mildly impaired.  Suicidal or violent ideation was not present.  He displayed a depressive or anxious state.  Protective factors included a positive social support, spirituality and sense of responsibility to family.  
In a June 2014 mental health treatment record, the Veteran was noted to be dressed appropriately to the season and his hygiene and grooming were adequate.  He provided good eye contact and his speech was normal.  His thoughts were lucid and goal directed.  There was no evidence of psychosis or suicidal ideations or homicidal ideations observed.  He was future oriented.  

The Veteran underwent a VA Disability Benefits Questionnaire (DBQ) for PTSD in August 2014.  He reported that he lived with his parents and had a good relationship with them.  He was divorced and has three sons but he was not close to his children.  The examiner noted that the current symptoms applied to the Veteran:  depressed mood, anxiety, suspiciousness, panic attacks that occur weekly or less often, chronic sleep impairment, mild memory loss (such as forgetting names, directions or recent events), circumstantial, circumlocutory or stereotyped speech, impaired judgment, and disturbances or motivation and mood.  The examiner felt that the Veteran displayed occupational and social impairment with reduced reliability and productivity.  The examiner concluded that it is at least as likely as not that the Veteran is unable to maintain gainful employment at the present time and unable to perform physical and sedentary activities of employment at present due to clinically significant symptoms of PTSD.  The examiner felt that the Veteran did not appear to pose any threat of danger or injury to self or others.      

Prior to March 4, 2014

The evidence does not demonstrate that the Veteran meets the criteria for a rating in excess of 50 percent prior to March 4, 2014, because his PTSD symptoms were not productive of occupational and social impairment with deficiencies in most areas. 38 C.F.R. § 4.130, Diagnostic Code 9411.  While the Veteran has reported or exhibited some of the symptoms of a 70 percent rating - most notably, difficulty getting along with co-workers and family members - he is not experiencing deficiencies in most areas because of these symptoms. Indeed, while the evidence shows the Veteran suffered from irritability and anger during the time period in question, the preponderance of the evidence does not reflect that his irritability resulted in impaired impulse control manifested by periods of violence. 
In addition, the evidence does not reflect that the Veteran experienced obsessional rituals, near-continuous panic or depression which affected his ability to function independently, appropriately, or effectively, spatial disorientation, or neglect in personal appearance or hygiene.  In this regard, the Board notes the Veteran's hygiene was consistently described as good during the time period in question and his speech was consistently described as normal.

Likewise, a 100 percent rating is not warranted prior to March 4, 2014.  While the Veteran endorsed a history of delusional thinking, such thinking was described as intermittent and not persistent.  Moreover, there was no evidence that the Veteran had persistent impairment in thought processes or communication, grossly inappropriate behavior, persistent danger of hurting others, intermittent inability to perform activities of daily living, disorientation to time or place, or memory loss for names of close relatives, own occupation, or own names.

From March 4, 2014

The preponderance of the evidence of record demonstrates that the Veteran is not entitled to a disability evaluation in excess of 70 percent from March 4, 2014, as he has not suffered from total social and occupational impairment. 

The Board notes the August 2014 VA examiner's opinion that the Veteran is unable to maintain gainful employment.  However, the record does not reflect total occupational and social impairment due to the extremely severe symptoms listed in the criteria for a 100 percent rating under Diagnostic Code 9411, or any symptoms that could be considered to approximate such severe symptomatology.  Further, the extent to which the Veteran is rendered unemployable by his PTSD but does not meet the criteria for a 100 percent rating under Diagnostic Code 9411 is properly considered in the Veteran's claim for a total disability evaluation for individual unemployability (TDIU), which has been granted in this case.

Here, the Board finds that the Veteran's symptoms have not at any time met or more nearly approximated the criteria for a 100 percent disability rating.  There is no evidence that he has manifested symptoms that are comparable in severity and frequency as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of closest relatives, own occupation, or own name, which cause total occupational and social impairment.  Thus, the Board finds that the evidence of record does not more nearly approximate the criteria for a disability rating in excess of 70 percent since March 4, 2014.

Hypertension

The Veteran's hypertension has been rated as 10 percent disabling pursuant to Diagnostic Code 7101.

Under Diagnostic Code 7101, a 60 percent rating is warranted for diastolic pressure predominantly 130 or more; a 40 percent disability rating is warranted for diastolic pressure predominantly 120 or more; a 20 percent disability rating is warranted for diastolic pressure predominantly 110 or more or systolic pressure predominantly 200 or more; and a 10 percent disability rating is warranted for diastolic pressure predominantly 100 or more or systolic pressure predominantly 160 or more; or minimum evaluation for an individual with a history of diastolic pressure predominantly 100 or more who requires continuous medication for control.  See 38 C.F.R. § 4.104, Diagnostic Code 7101 (2014).

March 2011 VA treatment records contained the following blood pressure readings:  129/93, 150/104, 130/88, 129/93, 133/93, 120/78 and 124/82.  

On VA examination in September 2011, the Veteran reported that he has taken Lisinopril and Atenolol for treatment of his hypertension and the response has been good.  Blood pressure readings were:  146/94, 152/102 and 150/98.

A February 2012 VA treatment record contained a blood pressure reading of 187/130.  On April 2012, blood pressure readings were 142/92, 166/110 and 149/111.  In November 2012, blood pressure readings of 142/96 and 165/98 were recorded.  In December 2012, blood pressure readings of 134/88 and 136/94 were recorded.  

In December 2013, the following blood pressure readings were recorded: 150/90, 120/80, 132/90, and 132/98.
 
In February 2014, a blood pressure reading of 148/104 was recorded.  In March 2014, blood pressure readings of 135/90, 120/80, and 148/90 were recorded.  In April 2014, a blood pressure of 103/73 was recorded.  In May 2014, blood pressure readings of 114/82 and 126/83 were recorded.  In July 2014, a blood pressure readings of 110/69 and 110/69 were recorded.

In order to achieve a rating in excess of 10 percent, the Veteran's disability must be manifested by diastolic pressure predominantly 110 or more or systolic pressure predominantly 200 or more. The evidence of record documents numerous blood pressure readings and on three occasions in February and April 2012, diastolic pressure was recorded at 110 or more, however, these three readings do not establish that the Veteran's diastolic pressure is predominantly 110 or more.  Moreover, there is no evidence that systolic pressure is predominantly 200 or more.  Accordingly, a rating higher than 10 percent for hypertension is not warranted.   

Other Considerations

The Board has also considered whether a referral for extraschedular rating is warranted.  See Thun v. Peake, 22 Vet.App. 111, 115 (2008).  Initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule; therefore, the assigned schedular evaluation is adequate, and no referral is required.  See VAOPGCPREC 6-96; see also Fisher v. Principi, 4 Vet.App. 57, 60 (1993) (a threshold finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate is required for extraschedular consideration referral).

The evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected PTSD and hypertension is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's PTSD and hypertension with the established criteria found in the rating schedule shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.  Further, the Veteran has not alleged that the schedular criteria are inadequate.  Therefore, the available schedular evaluations for that service-connected disability are adequate.  Referral for extraschedular consideration is not warranted.  See VAOPGCPREC 6-96.  Further inquiry into extraschedular consideration is moot.  See Thun, 22 Vet. App. at 115.


ORDER

Entitlement to a rating in excess of 50 percent prior to March 4, 2014 and in excess of 70 percent from March 4, 2014 for PTSD is denied.

Entitlement to a rating in excess of 10 percent for hypertension is denied.



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


